Exhibit 10.13.2

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

Effective April 1, 2007

(As Amended and Restated Effective as of January 1, 2009)



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

Mueller Water Products, Inc.

Supplemental Defined Contribution Plan

Effective April 1, 2007

(As Amended and Restated Effective as of January 1, 2009)

Purpose

The purpose of this Plan is to provide specified benefits referred to in the
Employment Agreement between the Company and Gregory E. Hyland effective as of
September 15, 2008. Mr. Hyland is considered part of a select group of
management or highly compensated employees who contribute materially to the
continued growth, development and future business success of Mueller Water
Products, Inc. and its subsidiaries and affiliates. The Plan is intended to
constitute an unfunded plan of deferred compensation for a select group of
management or highly compensated employees. As such, the Plan is exempt from the
application of Parts 2, 3 and 4 of Title I, and from Title IV, of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and is further
exempt from certain ERISA reporting requirements in accordance with Department
of Labor Regulation § 2520.104-23. The Plan is not intended to be qualified
under Section 401(a) of the Internal Revenue Code. The Plan is intended to
comply with Section 409A of the Internal Revenue Code and the rules, regulations
and guidance issued thereunder. The Plan supersedes any prior agreement,
arrangement or understanding with respect to the benefits provided under this
Plan.

 

 

1



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

ARTICLE 1

DEFINITIONS

For purposes hereof, unless otherwise clearly apparent from the context, the
following phrases or terms shall have the following indicated meanings:

 

  1.1 “Account Balance” shall mean, with respect to the Participant, the Company
Contribution Account.

 

  1.2 “Affiliate” shall mean all of the companies that are either (a) members of
the same controlled group of corporations, within the meaning of Code
Section 414(b), or (b) under common control, within the meaning of Code
Section 414(c), with the Company. Notwithstanding the foregoing, for purposes of
determining whether the Participant has had a Separation from Service,
“Affiliates” will be determined in accordance with the preceding sentence but
substituting the phrase “at least 50 percent” in place of the phrase “at least
80 percent” each place it appears under the Code Section 414(b) and Code
Section 414(c) rules.

 

  1.3 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 6, that are entitled to receive
benefits under the Plan upon the death of the Participant.

 

  1.4 “Beneficiary Designation Form” shall mean the form established from time
to time by the Committee that the Participant completes, signs and returns to
the Committee to designate one or more Beneficiaries.

 

  1.5 “Board” shall mean the board of directors of the Company.

 

  1.6 “Cause” shall mean termination of the Participant’s employment, whether by
or at the request of the Company, in connection with the Participant’s
(i) willful failure to perform his assigned duties, and his failure to cure such
failure within thirty days following written notice thereof from the Company, or
(ii) intentional engagement in dishonest or illegal conduct in connection with
his performance of his duties, or conviction of a felony, or (iii) material
breach of the terms of his Employment Agreement, and failure to cure such breach
within thirty days following written notice thereof from the Company.

 

  1.7 “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the rules, regulations and guidance issued thereunder.

 

  1.8 “Committee” shall mean the Compensation and Human Resources Committee of
the Board.

 

 

2



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

  1.9 “Company” shall mean Mueller Water Products, Inc. and any successor
thereto.

 

  1.10 “Company Contribution Account” shall mean the Participant’s Company
Contribution Amount adjusted in accordance with Sections 3.1 and 3.4 of the
Plan, net of all distributions from such account. This account shall be a
bookkeeping entry only, maintained by the Company, and shall be utilized solely
as a device for the measurement and determination of the amount to be paid to
the Participant pursuant to the Plan.

 

  1.11 “Company Contribution Amount” shall mean the initial amount allocated to
the Company Contribution Account in accordance with Section 3.1(a) of the Plan
and thereafter the monthly amount allocated to the Company Contribution Account
in accordance with Section 3.1(b) of the Plan.

 

  1.12 “Disability” shall mean (consistent with requirements of Code
Section 409A) either that the Participant is (a) unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (b) by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, is receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Company or its affiliates, or (c) determined to be totally disabled by the
United States Social Security Administration.

 

  1.13 “Disability Benefit” shall mean a benefit set forth in Section 5.2.

 

  1.14 “Employment Agreement” shall mean the Employment Agreement between the
Company and Gregory E. Hyland effective as of September 15, 2008.

 

  1.15 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations promulgated thereunder.

 

  1.16 “FICA Tax” shall mean the Federal Insurance Contributions Act tax imposed
under Code Sections 3101, 3121(a) and 3121(v)(2).

 

  1.17

“Hardship” shall mean a severe financial hardship to the Participant resulting
from a sudden and unexpected illness or accident of the Participant or of the
Participant’s Beneficiary or a dependent (as defined in Code Section 152,
without regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof), loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. Hardship shall be determined by the Committee on the basis of
the facts of each case, including information supplied by

 

 

3



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

 

the Participant in accordance with uniform guidelines prescribed from time to
time by the Committee. The Participant will be deemed not to have a Hardship to
the extent that such hardship is or may be relieved:

 

  (a) through reimbursement or compensation by insurance or otherwise; or

 

  (b) by liquidation of the Participant’s assets, to the extent the liquidation
of assets would not itself cause severe financial hardship.

 

  1.18 “Human Resources Officer” shall mean the Vice President - Compensation
and Benefits, or a successor officer of the Company having overall
responsibility for human resources matters.

 

  1.19 “Participant” shall mean Gregory E. Hyland.

 

  1.20 “Plan” shall mean the “Mueller Water Products, Inc. Supplemental Defined
Contribution Plan”, which shall be evidenced by this instrument, as amended from
time to time.

 

  1.21 “Plan Year” shall mean the calendar year commencing each January 1 and
ending on the next following December 31; provided that the first Plan Year
shall be from the effective date, April 1, 2007, through December 31, 2007.

 

  1.22 “Separation from Service” shall mean that the Participant separates from
service, as defined in Code Section 409A, with the Company and all Affiliates.
As a general overview of Section 409A’s definition of “separation from service”,
an employee or director separates from service if the employee has a termination
of employment or the director ceases to perform services (other than for death)
with the Company and all Affiliates, determined in accordance with the
following:

 

  (a)

Leaves of Absence. The employment relationship is treated as continuing intact
while the employee is on military leave, sick leave, or other bona fide leave of
absence if the period of such leave does not exceed 6 months, or, if longer, so
long as the employee retains a right to reemployment with the Company and all
Affiliates under an applicable statute or by contract. A leave of absence
constitutes a bona fide leave of absence only while there is a reasonable
expectation that the employee will return to perform services for the Company or
an Affiliate. If the period of leave exceeds 6 months and the employee does not
retain a right to reemployment under an applicable statute or by contract, the
employment relationship is deemed to terminate on the first date immediately
following such 6-month period. Notwithstanding the foregoing, where a leave of
absence is due to any medically determinable physical or mental impairment that
can be expected to result in

 

 

4



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

 

death or can be expected to last for a continuous period of not less than 6
months, where such impairment causes the employee to be unable to perform the
duties of his or her position of employment or any substantially similar
position of employment, a 29-month period of absence shall be substituted for
such 6-month period.

 

  (b) Status Change. Generally, if an employee performs services both as an
employee and an independent contractor, the employee must separate from service
both as an employee and as an independent contractor pursuant to standards set
forth in Treasury Regulations to be treated as having a Separation from Service.
However, if an employee provides services as an employee and as a member of the
Board, the services provided as a director are not taken into account in
determining whether the employee has a Separation from Service as an employee
for purposes of this Plan.

 

  (c) Termination of Employment. Whether a termination of employment has
occurred is determined based on whether the facts and circumstances indicate
that the employer and the employee reasonably anticipate that (1) no further
services will be performed after a certain date, or (2) the level of bona fide
services the employee will perform after such date (whether as an employee or as
an independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of services to the Company and all Affiliates if the employee has
been providing services to the Company and all Affiliates for less than 36
months). Facts and circumstances to be considered in making this determination
include, but are not limited to, whether the employee continues to be treated as
an employee for other purposes (such as continuation of salary and participation
in employee benefit programs), whether similarly-situated service providers have
been treated consistently, and whether the employee is permitted, and
realistically available, to perform services for other service recipients in the
same line of business. For periods during which an employee is on a paid bona
fide leave of absence and has not otherwise terminated employment as described
in subsection (a) above, for purposes of this subsection, the employee is
treated as providing bona fide services at a level equal to the level of
services that the employee would have been required to perform to receive the
compensation paid with respect to such leave of absence. Periods during which an
employee is on an unpaid bona fide leave of absence and has not otherwise
terminated employment are disregarded for purposes of this subsection (including
for purposes of determining the applicable 36-month period).

 

 

5



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

  1.23 “Termination Benefit” shall mean the benefit set forth in Section 5.1.

 

 

6



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

ARTICLE 2

ELIGIBILITY/PARTICIPATION

 

  2.1 Eligibility; Effective Date. The Participant commenced participation in
the Plan effective as of April 1, 2007. The Plan is amended and restated
effective as of January 1, 2009, to comply with Code Section 409A. This Plan
supersedes all prior understandings and agreements with respect to a
supplemental defined contribution benefit for the Participant.

 

  2.2 Change of Employer. If the Participant is employed by any subsidiary or
affiliate of the Company, the Participant will be considered as employed by the
Company for purposes of the Plan.

 

 

7



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

ARTICLE 3

CONTRIBUTIONS/VESTING/EARNINGS CREDITING

 

  3.1 Company Contributions. Company Contribution Amounts will be credited to
the Participant’s Company Contribution Account as follows:

 

  (a) as of April 1, 2007, the amount of $193,652;

 

  (b) commencing April 16, 2007 and as of the 16th day of each calendar month
thereafter through the earlier of (1) September 16, 2010 or (2) the
Participant’s death, Disability or Separation from Service for any reason other
than Cause, an amount equal to 10% of the Participant’s then current base salary
paid for the monthly period from the 16th day of the prior calendar month
through the 15th day of the current calendar month. In the event of death,
Disability or Separation from Service for any reason other than Cause, prior to
September 16, 2010, a final credit for base salary through such event will be
made as soon as practicable following such event.

 

  3.2 Leave of Absence. If a Participant is authorized by the Company for any
reason to take a leave of absence from employment on a paid or unpaid basis, no
Company Contribution Amount shall be made for any full month during which the
Participant is on such authorized leave of absence.

 

  3.3 Vesting. The Participant shall be one hundred percent (100%) vested in the
amount credited to his Company Contribution Account at all times.
Notwithstanding the foregoing, if the Participant has a Separation from Service
for Cause, the Company Contribution Account shall be forfeited in full.

 

  3.4 Value of Account Balances. In accordance with, and subject to, the rules
and procedures that are established from time to time by the Committee, in its
sole discretion, the value of the Participant’s Account Balance at any time and
from time to time up to the date of payment shall be based upon the increase in
the Account Balance determined as of the 15th day of each month at a rate that
is, on an annualized basis, 120% of the applicable federal long-term rate, with
compounding on a monthly basis (as prescribed under Code Section 1274(d)).

 

 

8



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

ARTICLE 4

HARDSHIP WITHDRAWAL PAYOUTS

 

  4.1 Hardship Distributions. The Committee shall have the power in its
discretion to distribute all or a portion of the Participant’s vested Account
Balance on any date in the event that the Participant, in the judgment of the
Committee, experiences a Hardship. The Committee shall have the authority to
require such evidence as it deems necessary to determine if, and to what extent,
a distribution is warranted. Such distribution will be paid in a single-sum
payment in cash within 90 days of the Committee’s determination that the
Participant has incurred a Hardship (provided that such Hardship continues to
exist on the date of the Committee’s determination). The amount of such
single-sum payment will be limited to the amount that the Committee determines
is reasonably necessary to meet the Participant’s requirements resulting from
the Hardship. The amount of such distribution will reduce the Participant’s
Account Balance.

 

 

9



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

ARTICLE 5

BENEFITS

 

  5.1 Termination Benefit. If a Participant experiences a Separation from
Service other than for Cause for any reason other than death or Disability, the
Participant shall receive a Termination Benefit equal to his vested Account
Balance paid in a single lump sum cash amount, less applicable tax withholdings,
on the day that is 6 months and 1 day following the date of such Separation from
Service.

 

  5.2 Disability Benefit. If a Participant’s employment with the Company
terminates by reason of Disability, then the Participant shall receive a
Disability Benefit equal to his Account Balance paid in a single lump sum cash
amount, less applicable tax withholdings, on the day that is 60 days following
his Disability.

 

  5.3 Survivor Benefit.

 

  (a) If a Participant dies while employed by the Company but before he
otherwise has a Separation from Service, the Participant’s Beneficiary shall
receive a survivor benefit equal to the Participant’s Account Balance paid as if
the Company had terminated the employment of the Participant on the date of
death and the Participant’s Beneficiary will be paid in a single lump sum cash
amount on the day that is 90 days following the Participant’s death.

 

  (b) If a Participant dies after his Separation from Service for any reason
other than for Cause and after payment of a lump sum under this Plan, the
benefit shall have been paid in full and the Participant’s Beneficiary shall not
receive any benefit.

 

  5.4 Payment Subject to Compliance. Payment of any benefit under this Article 5
are subject to any applicable other requirement for legal compliance.

 

 

10



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

ARTICLE 6

BENEFICIARY DESIGNATION

 

  6.1 Beneficiary. The Participant shall have the right, at any time, to
designate a Beneficiary or Beneficiaries (both primary as well as contingent) to
receive any benefits payable under the Plan to a Beneficiary upon the death of
the Participant. The Beneficiary designated under this Plan may be the same as
or different from the beneficiary designation under any other plan of the
Company in which the Participant participates.

 

  6.2 Beneficiary Designation; Change. The Participant shall designate his
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Company’s Human Resources Officer, or his or her designated
agent. The Participant shall have the right to change a Beneficiary by
completing, signing and otherwise complying with the terms of the Beneficiary
Designation Form and the rules and procedures established by the Company’s Human
Resources Officer, as in effect from time to time. Upon the acceptance by the
Company’s Human Resources Officer of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Committee
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted prior to his death.

 

  6.3 Acceptance. No designation or change in designation of a Beneficiary shall
be effective until received, and accepted by the Company’s Human Resources
Officer, or his or her designated agent.

 

  6.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 6.1, 6.2 and 6.3 above, or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s Beneficiary
shall be his beneficiary designated under the basic group life insurance plan of
the Company or, in the absence of such beneficiary designation, the
Participant’s estate.

 

  6.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its sole and absolute discretion, to cause the Company
to withhold such payments until this matter is resolved.

 

  6.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge the Company and each of its
subsidiaries and affiliates and the Committee from all further obligations under
this Plan with respect to the Participant.

 

 

11



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

ARTICLE 7

TERMS OF ALL PAYMENTS

 

  7.1 Delay for Specified Employees. Notwithstanding any contrary provision of
this Plan, if (a) a distribution is scheduled to be made to an individual who is
a “specified employee” (within the meaning of Code Section 409A, taking into
account such elections as are made from time to time and as are binding on all
of the Company’s deferred compensation plans), and (b) the distribution event is
a Separation from Service, then no such distribution shall be before the date
that is 6 months after the date of the individual’s Separation from Service
(except in the event of his or her death), and any amounts that would have been
distributed during the 6 months after the individual’s Separation from Service
(except in the event of death) shall be accumulated and distributed on the date
that is 6 months after the date of the individual’s Separation from Service
(except in the event of his or her death).

 

  7.2 Deferral of Payment. The Participant may defer the commencement of his
distribution following Separation from Service other than for Cause to a later
date by filing an election with the Company’s Human Resources Officer. Such an
election shall not take effect until at least 12 months after the date on which
it is made and if made within 12 months before the payment was scheduled to be
made under the previous payment terms, shall not be effective. Such election may
not in any event accelerate the timing or payment schedule of any distribution
and the payment date shall be delayed to not less than 5 years after the date
the distribution would otherwise have been made without regard to such election.

 

  7.3 Acceleration of Payments. Except as otherwise specifically provided
herein, no payment scheduled to be made under this Plan may be accelerated.
Notwithstanding the foregoing, the Committee, in its sole discretion, may
accelerate any payment scheduled to be made under this Plan in accordance with
Code Section 409A (provided that the Participant may not elect whether his
scheduled payment will be accelerated pursuant to this sentence).

 

 

12



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

ARTICLE 8

TERMINATION, AMENDMENT OR MODIFICATION

 

  8.1 Termination. The Board reserves the right to terminate the Plan at any
time. Upon the termination of the Plan, the Participant’s Account Balance shall
be maintained and paid in accordance with the terms of the Plan but no new
Company Contribution Amounts of any kind will be permitted. Notwithstanding the
foregoing, earlier payment following termination of the Plan shall be permitted
in accordance with Code Section 409A. Upon the payment of the last amount from
any Account Balance, the Plan will be closed.

 

  8.2 Amendment. No amendment or termination of the Plan shall directly or
indirectly deprive any current or former Participant or Beneficiary of all or
any portion of any Account Balance accrued and vested prior to the effective
date of such amendment or termination, without the consent of the affected
Participant or Beneficiary.

 

  8.3 Effect of Payment. The full payment of the applicable benefit under
Articles 4 or 5 of the Plan shall completely discharge the Company, its
subsidiaries and affiliates and the Committee for all obligations to a
Participant and Beneficiaries under this Plan.

 

 

13



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

ARTICLE 9

ADMINISTRATION

 

  9.1 Committee Duties. This Plan shall be administered by the Committee. The
Committee shall also have the discretion and authority to make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan.

 

  9.2 Agents. In the administration of this Plan, the Committee may, from time
to time, employ or designate agents and delegate to them such administrative
duties as it sees fit and may from time to time consult with counsel, actuaries,
or accountants who may be counsel, actuaries or accountants to the Company.

 

  9.3 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan. Benefits under the Plan shall be payable only
if the Committee determines that the Participant is entitled to them under the
terms of the Plan.

 

  9.4 Indemnity of Committee. The Company shall indemnify and hold harmless the
members of the Committee against any and all claims, losses, damages, expenses
or liabilities arising from any action or failure to act with respect to this
Plan, except in the case of willful misconduct by the Committee or any of its
members.

 

 

14



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

ARTICLE 10

CLAIMS PROCEDURES

 

  10.1 Filing Of A Claim For Benefits. If the Participant or a Beneficiary (the
“claimant”) believes that he or she is entitled to benefits under the Plan which
are not paid to him or which are not being accrued for his benefit, the claimant
shall file a written claim therefore with the Committee.

 

  10.2 Notification To Claimant Of Decision. Within 90 days after receipt of a
claim by the Committee (or within 180 days if special circumstances require an
extension of time), the Committee shall notify the claimant of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, there shall be furnished to the claimant prior to expiration
of the initial 90-day period written notice of the extension, which notice shall
set forth the special circumstances and the date by which the decision shall be
furnished. If such claim shall be wholly or partially denied, notice thereof
shall be in writing and worded in a manner calculated to be understood by the
claimant, and shall set forth.

 

  (a) the specific reason or reasons for the denial;

 

  (b) specific reference to pertinent provisions of the Plan on which the denial
is based;

 

  (c) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (d) an explanation of the procedure for review of the denial and the time
limits applicable thereto, including a statement regarding a claimant’s right to
bring a civil action under ERISA Section 502(a).

 

  10.3 Procedure For Review. Within 60 days following receipt by the claimant of
notice denying his or her claim, in whole or in part, or, if such notice shall
not be given, within 60 days following the latest date on which such notice
could have been timely given, the claimant shall appeal denial of the claim by
filing a written application for review with the Committee. Following such
request for review, the Committee shall fully and fairly review the decision
denying the claim. Prior to the decision of the Committee, the claimant shall be
provided, on request and free of charge, reasonable access to and copies of
relevant documents and an opportunity to submit issues and comments in writing.

 

 

15



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

  10.4 Decision on Review. The decision on review of a claim denied in whole or
in part by the Committee shall be made in the following manner:

 

  (a) Within 60 days following receipt by the Committee of the request for
review (or within 120 days if special circumstances require an extension of
time), the Committee shall notify the claimant in writing of its decision with
regard to the claim. In the event of such special circumstances requiring an
extension of time, written notice of the extension shall be furnished to the
claimant prior to the commencement of the extension.

 

  (b) With respect to a claim that is denied in whole or in part, the decision
on review shall set forth specific reasons for the decision, shall be written in
a manner calculated to be understood by the claimant, and shall cite specific
references to the pertinent Plan provisions on which the decision is based and
provide that the claimant is entitled, on request and free of charge, reasonable
access to and copies of relevant documents.

The decision of the Committee shall be final and conclusive.

 

  10.5 Action By Authorized Representative Of Claimant. All actions set forth in
this Article 10 to be taken by the claimant may likewise be taken by a
representative of the claimant duly authorized by the claimant to act in his or
her behalf on such matters. The Committee may require such evidence as either
may reasonably deem necessary or advisable of the authority to act of any such
representative.

 

  10.6 Effect of Extensions. In the event that the Committee requests additional
information necessary to determine the claim or appeal from a claimant, the
claimant shall have at least 45 days in which to respond. The period for making
a benefit determination or deciding an appeal, as the case may be, shall be
tolled from the date of the notification to the claimant of the request for
additional information until the date the claimant responds to such request or,
if earlier, the expiration of the deadline provided by the Committee.

 

  10.7 Disability Claims. If a claimant challenges the determination of
Disability under this Plan, then Section 10.2 shall be read with “45” instead of
“90” and “90” instead of “180” in the number of days in such section, and
Section 10.4 shall be read with “45” instead of “60” and “90” instead of “120”
days in such section.

 

 

16



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

ARTICLE 11

MISCELLANEOUS

 

  11.1 Unsecured General Creditor. The Participant and his Beneficiaries, heirs,
successors and assigns shall have no legal or equitable right, interest or claim
in any property or assets of the Company, its subsidiaries and affiliates. Any
and all assets of the Company shall be, and remain, the general, unpledged and
unrestricted assets of the Company. The Company’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future with respect to the Participant.

 

  11.2 Company’s Liability. The Company’s liability for the payment of benefits
shall be defined only by the Plan. The Company shall have no obligation to the
Participant under the Plan except as expressly provided in the Plan.

 

  11.3 Taxes. If the whole or any part of the Participant’s (or Beneficiary’s)
Account Balance becomes subject to any estate, inheritance, income, employment
or other tax which the Company (or an Affiliate) is required to pay or withhold,
the Company (or Affiliate) will have the full power and authority to withhold
and pay such tax out of any monies or other property that the Company (or
Affiliate) holds for the account of the Participant (or Beneficiary) whose
interests hereunder are so affected (other than any portion of the Participant’s
(or Beneficiary’s) Account Balance that is not then payable hereunder). Without
limiting the foregoing, if the whole or any part of the Participant’s (or
Beneficiary’s) Account Balance becomes subject to FICA Tax or any state, local
or foreign tax which the Company (or an Affiliate) is required to pay or
withhold, the Company (or Affiliate) will have the full power and authority to
withhold and pay such tax, together with any amounts required to be withheld for
income tax under Code Section 3401 or under a corresponding state income tax
provision, by reducing and offsetting the Participant’s Account Balance, without
regard to whether any portion of the Participant’s (or Beneficiary’s) Account
Balance is then payable hereunder. Prior to making any payment, the Company (or
Affiliate) may require such releases or other documents from any lawful taxing
authority as it deems necessary.

 

  11.4 Nonassignability. No interest of any person or entity in, or right to
receive a benefit under, the Plan shall be subject in any manner to sale,
transfer, assignment, pledge, levy, anticipation, attachment, garnishment, or
other alienation or encumbrance of any kind; nor may such interest or right to
receive a benefit be taken, either voluntarily or involuntarily, for the
satisfaction of the debts of, or other obligations or claims against, such
person or entity, including claims for alimony, support, separate maintenance
and claims in bankruptcy proceedings.

 

 

17



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

  11.5 Domestic Relations Orders.

 

  (a) Distributions Generally. Notwithstanding Section 11.4, upon receipt of a
valid domestic relations order requiring the distribution of all or a portion of
the Participant’s Account Balance to an alternate payee, the Committee will
cause the Company to pay a distribution to such alternate payee. The
distribution will be paid in a single-sum payment in cash. The distribution will
be completed as soon as administratively feasible after the Committee determines
that the order meets the elements of a valid domestic relations order, as set
forth in subsection (b) hereof, or if later, when the terms of the order have
been modified to meet such elements. No distribution will be completed unless
and until the order constitutes a valid domestic relations order.

 

  (b) Requirements of a Domestic Relations Order. For purposes of this Section,
a court order will be considered a valid domestic relations order if it relates
to the provision of child support, alimony payments or marital property rights
to a spouse, former spouse, child or other dependent of the Participant, and is
made pursuant to the domestic relations law of a state. The order should clearly
identify the name of the Participant and the alternate payee, the Plan, and the
amount or percentage of the Participant’s Account Balance to be paid to the
alternate payee, or the manner in which such amount or percentage is to be
determined. The order may not require payment of a type or form of benefit other
than as provided in subsection (a) hereof, payment of increased benefits or
benefits to which the Participant does not have a vested right, or payment of
benefits required to be paid to another alternate payee under another order
previously determined to be a valid domestic relations order.

 

  (c) Domestic Relations Order Review Authority. The Committee will have
authority to review and determine whether a court order meets the conditions of
this Section, and to issue and adopt procedures that may be helpful in
administering this Section.

The Company shall have no liability to any Plan Participant or Beneficiary to
the extent that an Account Balance is reduced in accordance with the terms of a
domestic relations order that the Company applies in good faith.

 

  11.6 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Company.

 

 

18



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

  11.7 Not a Contract of Employment. No Plan Participant or Beneficiary shall
have any right to a benefit under the Plan except in accordance with the terms
of the Plan. Nothing contained in the Plan shall be construed as a contract of
employment between the Company and any Participant or to give any Participant
the right to be retained in the service of the Company.

 

  11.8 Furnishing Information. A Participant or his Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administration of the Plan and the payments of benefits hereunder.

 

  11.9 Terms. Whenever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

 

  11.10 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

  11.11 Governing Law. The provisions of this Plan shall be construed, governed
and interpreted according to the laws of the State of Georgia, to the extent not
preempted by United States Federal law.

 

  11.12 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to:

Chair, Compensation and Human Resources Committee

Board of Directors

c/o Mueller Water Products, Inc.

1200 Abernathy Road, N.E.

Atlanta, GA 30328

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

 

 

19



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

  11.13 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant, the
Participant’s Beneficiaries, and their permitted successors and assigns.

 

  11.14 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

  11.15 Incompetent. If the Committee determines in its discretion that a
benefit under this Plan is to be paid to a minor, a person declared incompetent
or to a person incapable of handling the disposition of that person’s property,
the Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetency,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

  11.16 Counterparts. This instrument may be executed in one or more
counterparts each of which shall be legally binding and enforceable.

 

 

20



--------------------------------------------------------------------------------

MUELLER WATER PRODUCTS, INC.

SUPPLEMENTAL DEFINED CONTRIBUTION PLAN

 

 

 

IN WITNESS WHEREOF, the Company has executed this amended and restated Plan
document as of                     , 2008.

 

MUELLER WATER PRODUCTS, INC. By:  

 

  Donald N. Boyce Its:   Chairman, Compensation and Human Resources Committee

 

 

21